226 F.2d 223
In re CITY OF FORT LAUDERDALE, FLORIDA, Praying for a Writ of Mandamus.
No. 15792.
United States Court of Appeals Fifth Circuit.
September 28, 1955.

Petition for Writ of Mandamus to the United States District Court for the Southern District of Florida.
C. A. Hiaasen, James M. Crum, Fort Lauderdale, Fla., for petitioner.
Before HUTCHESON, Chief Judge, and BORAH and RIVES, Circuit Judges.
PER CURIAM.


1
Upon consideration of petitioner's motion for leave to file a petition for a writ of mandamus in the above cause,


2
It is ordered, that leave to file the petition for a writ of mandamus be and the same is denied;


3
It is further ordered that the denial of this motion shall be without prejudice to petitioner's right of appeal.